Citation Nr: 0030753	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for dermatitis with 
nervous disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez


INTRODUCTION

The veteran had active service from December 1979 to March 
1981.  

This appeal arises from a February 1999 rating action in 
which the RO denied an evaluation in excess of 50 percent for 
the veteran's service-connected dermatitis with a nervous 
disorder.  It should be noted that in March 1998 the veteran 
submitted a claim for an increased evaluation for his service 
connected skin disorder or unemployablity.  In addition to 
denying the increased rating for the skin disorder, the 
rating action in February 1999 also denied the issue of a 
total rating based on unemployability.  The veteran was 
informed of the denial of the total rating in a letter, dated 
in February 1999, and he not enter a timely notice of 
disagreement with the denial of the total rating.  His notice 
of disagreement was limited to the issue of an increased 
evaluation for his skin disorder.  Consequently, this appeal 
is limited solely to the question regarding the assignment of 
an evaluation for the skin disorder.  

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge at the RO in May 2000.  A 
transcript of the hearing is of record.  He submitted 
additional evidence during the hearing and waived his right 
to have it initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is necessary before the Board can proceed 
further with appellate review of the issue of an increased 
rating for dermatitis with nervous disorder.  

Initially, the Board notes that in an August 1981 rating 
action, the RO granted service connection for dermatitis and 
assigned a 10 percent evaluation.  A 30 percent rating was 
assigned in an April 1984 rating action.  In an October 1985 
rating action, the RO determined that the veteran had 
developed a nervous condition secondary to his skin disorder.  
This decision was based on an August 1985 VA psychiatric 
examination in which the veteran was diagnosed with an 
adjustment disorder, secondary to a skin condition, with 
depressive and anxiety features.  The RO recharacterized the 
veteran's condition as dermatitis with a nervous condition 
and the combined symptomatology was assigned a 50 percent 
rating under Diagnostic Code 7806.  A 50 percent rating is 
the highest rating possible under Diagnostic Code 7806, 
however, the Board notes that the veteran has testified that 
his nervous disorder has increased in severity as a result of 
his skin disorder.  In particular, the veteran testified at a 
May 2000 hearing that his skin disorder affects a majority of 
his body including his face, that he avoids going out in 
public because of the severity of the problem.  He also 
submitted medical evidence at the hearing which included a 
March 2000 VA psychiatric treatment record in which it was 
noted that he had severe anxiety due to his skin condition.  
In his substantive appeal, the veteran has, in essence, 
argued that he should be assigned a separate evaluation for 
his psychiatric disorder which has been found to be secondary 
to his service connected skin disorder.  Thus, the Board 
finds that consideration should be given to the assignment of 
a separate rating for his nervous disorder, secondary to his 
skin disorder.  Additionally, the veteran noted that he had 
been retired from the Post Office due to his disabilities.

Furthermore, the Board notes that the August 1998 VA 
psychiatric examination of record is inadequate to assess the 
severity of the nervous disorder.  The examiner initially 
noted that the claims folder was not available for review. 
The only mention of the veteran's skin disorder was a 
statement by him that no girl would want him with his skin 
condition. The diagnoses were generalized anxiety disorder, 
alcohol abuse, skin condition, hepatitis C, and immuno-
compromised.  The examiner did not comment on the severity of 
the veteran's generalized anxiety disorder in relation to his 
service-connected dermatitis and therefore, further VA 
psychiatric examination is necessary.    

Under the circumstances, the case is REMANDED to the RO for 
the following development:

1.	The veteran should be contacted to 
determine if there are any additional 
recent medical records available 
pertaining to treatment for his skin 
condition with a nervous disorder at 
either private or VA facilities.  These 
records should be obtained and associated 
with the claims folder.

2.	All records including medical 
records from the Post Office department 
pertaining to the veteran's disability 
retirement should be obtained and 
associated with the claims folder.

3.	The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his nervous disorder, 
secondary to his service connected 
dermatitis.  The claims folder must be 
made available to the examiner in 
connection with the examination.  
Specifically, the examiner should 
determine whether the veteran has a 
separate and distinct acquired 
psychiatric disorder which is secondary 
to his service connected skin disorder or 
whether he simply has nervous 
manifestations as a result of the service 
connected skin disorder.  All clinical 
findings should be reported in detail.  

4.	Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
All appropriate development consistent 
with the recently enacted Veterans Claims 
Assistance Act of 2000 should be 
conducted.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.	The RO should determine whether the 
veteran should be assigned separate 
evaluations for his service connected 
skin disorder and psychiatric disorder, 
if present or if one evaluation is 
appropriate. 

6.	If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished an 
appropriate SSOC, and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
applicable time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory 

Notes).  In Addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 6 -


